Title: From George Washington to Alexander Scammell, 28 May 1781
From: Washington, George
To: Scammell, Alexander


                        Dear Sir

                            Head Quarters New Windsor 28h May 1781.
                        
                        I have recd your favors of the 24h and 26h instants. I am sorry that Capt. Ward did not give you an oppertunity
                            of meeting him. As the enemy seem to have removed themselves from the West Side of the River, your remaining down where
                            you now are will answer no purpose, you will therefore cross at Kings ferry and take post at any convenient spot between
                            Peekskill and Crown point.
                        If you can see Capt. Lawrence before you move be pleased to present him my thanks for the services he has
                            rendered you and desire him if he meets W—— not to make him any promises pardon or any thing else except he will engage
                            to render some essential piece of service or to bring off a Body of his Men. He himself is of no manner of consequence,
                            and I had rather he would remain with the Enemy than come off alone.
                        I do know that there is a want of Officers in the Corps of sappers, but should there be, it can only be in
                            the Rank of subalterns, in which I do not image Capt. Lawrence would serve.
                        When you have got to your new Ground you will let me hear from you. I am Dear Sir yr most obt Servt

                    